Citation Nr: 0506849	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a rating decision of June 6, 1984, which reduced the 
veteran's disability compensation for schizophrenia, 
undifferentiated type, from 100 percent to 70 percent, 
effective October 1, 1984, was based on clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  In October 1979, the RO granted the veteran a 100 percent 
disability rating for  schizophrenia, undifferentiated type, 
effective July 3, 1979.    

2.  In an unappealed decision, dated June 6, 1984, the RO 
reduced the veteran's disability rating from 100 percent to 
70 percent, effective October 1, 1984.  

3.  At the time of the reduction, there was no evidence 
showing material improvement in the veteran's mental 
condition under the ordinary conditions of life, and the 
failure to properly apply 38 C.F.R. §§ 3.343 and 3.344 in the 
1984 reduction action resulted in a clear error.


CONCLUSION OF LAW

The June 6, 1984 rating decision that reduced a total rating 
for schizophrenia to 70 percent contained CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2004); 38 C.F.R. §§ 
3.343, 3.344, 4.132, Diagnostic Code 9204 (1983).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  CUE

In May 2001, a brief by the veteran's representative was 
received in which it was argued that the June 6, 1984 RO 
decision contained CUE.  In the brief, it was contended that 
VA did not follow the regulatory provisions governing 
reductions of total ratings.  It was argued, inter alia, that 
the RO did not make a finding that the veteran's condition 
materially improved under the ordinary conditions of life.    

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2004).

In order for CUE to exist, the Court of Appeals for Veterans 
Claims (Court) has stated that:

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made," and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time of the prior adjudication in 
question.	

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit recently stated 
that there are two requirements to establish a CUE claim: 1) 
the alleged error must have been outcome determinative; and 
2) the error must have been based upon the evidence of record 
at the time of the original decision.  See Cook v. Principi, 
318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 
2574 (2003) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

In determining whether the June 6, 1984 rating action 
contained CUE, the Board must review the law and the evidence 
that was before the rating board at the time of the prior 
adjudication.  See Damrel, supra.  

Here, the June 1984 rating decision reduced the veteran's 100 
percent rating for schizophrenia, undifferentiated type, to 
70 percent, effective October 1, 1984.  The Board notes that 
the claims folder includes a letter notifying the veteran of 
such decision.  The veteran did not appeal this decision, 
thus, it is final.  See 38 U.S.C.A. § 4005(c) (1982) 
(currently 38 U.S.C.A. § 7105(c) (West 2002)).  
    
The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's June 6, 1984 
rating decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C. § 355 (1982).  In addition, the law and regulations 
provided that any rating that had been in effect for 20 years 
or more was considered protected, and could not be reduced 
absent a showing of fraud.  38 U.S.C. § 110 (1982); 38 C.F.R. 
§ 3.951 (1983).  

This allowed for the possibility of a reduction for a rating 
in place less than 20 years if the facts and the law 
warranted a reduction.  The Rating Schedule provided a 100 
percent disability rating for schizophrenia, chronic 
undifferentiated type, where there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9204 
(1983).  A 70 percent disability rating was warranted with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  Id.       

Regulations pertaining to reductions in disability 
evaluations provided that, where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified at his latest address 
of record of the action taken and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (1983).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen, which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343 (1983).  

Rating agencies are to handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA's laws and regulations.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, including manic depression or other psychotic 
reaction, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a) 
(1983).  The provisions of paragraph (a) apply to ratings 
which have continued for long periods at the same level (5 
years or more) and do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c) (1983).  

The five-year period is calculated from the effective date of 
the rating until the effective date of the reduction.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, the 
veteran's 100 percent disability rating was granted effective 
July 3, 1979 and reduced effective October 1, 1984.  Thus, 
the veteran's total rating was in effect for more than five 
years at the time of the reduction and the provisions of 
38 C.F.R. § 3.344(a) were for application.  

A July 3, 1979 VA psychiatric examination report stated that 
the veteran did not work and that he received psychiatric 
treatment in the Mental Hygiene Clinic and in the Day 
Treatment Center.  He was noted to be taking Trilafon, 
Tofranil, and, for headaches, Acetaminophen.  He was reported 
to be causally dressed and showed satisfactory personal 
hygiene.  He had a normal gait, but a dejected posture and he 
spoke in a hesitant and low-pitched voice, in a laconic way, 
relevantly.  His mood was morose and angry and his affect was 
quite labile.  The examiner stated that the veteran showed 
hidden hostility and that there was free-floating, high-
leveled anxiety.  His fingers showed fine tremor and his 
palms were wet due to profuse perspiration.  Production of 
thought was reported to be scanty and thinking was illogical, 
autistic, not directed by reason, but by affective 
motivations and unconscious drives.  Blocking was frequent.  
The examiner stated that the veteran harbored referential 
ideas and was stated to be delusional.  It was noted that He 
cried easily, would get agitated, and that his mood changed 
rapidly.  Sensorium was partially clouded and the examiner 
reported that the veteran became angry and started to cry 
when he could not give his correct birthdate, age, and the 
date of the year.  Intellectual functioning was not at par 
with his educational background; it was noted to be rather 
deteriorated.  Insight was poor and judgment was impaired.  
The examiner described his disability as severe and stated 
that the veteran was considered to be unable to handle VA 
benefits.  

A June 1981 VA psychiatric examination indicated that the 
veteran complained of being uncontrolled and of beating his 
wife and children.  It was reported that he was being 
followed by a VA psychiatrist and that he was taking various 
medications.  On mental status examination, he was noted to 
be well developed, well nourished, and cooperative.  The 
examiner stated that the veteran was disorganized and out of 
contact with reality.  His intellect was noted to be average.  
His thought flow was illogic, incoherent, and loose.  There 
were ideas of reference, persecution delusions, and bizarre 
depersonalizations.  The examiner stated that insight and 
judgment were nil and that memory was impaired at remote, 
recent, and immediate levels.  He was oriented in place and 
person, but disoriented in time.  His affect was labile and 
the examiner stated that the veteran could become dangerous 
to others.  The examiner described the veteran's mental 
impairment as severe and stated that industrial and social 
skills were nil.  He stated that the veteran was unable to 
handle his own funds.  The examiner further stated that the 
veteran was dangerous and that he could badly hurt or kill 
his children.  Finally, the examiner stated that prolonged 
hospitalization was a must.  

A February 1983 Day Treatment Center team report noted that 
the veteran was unemployed.  It was stated that there was 
some improvement in the emotional and behavioral area and 
with regard to family problems.  The report suggested that 
the veteran had moderate improvement with regard to his 
overall functioning, but that he still needs support and 
assurance, as well as pharmacotherapy.  

A June 1983 VA psychiatric examination report stated that the 
veteran was well nourished, well developed, and casually 
dressed.  However, he was not very clean, not well shaved, 
and not well groomed.  He looked very apprehensive, restless, 
and had a very blunted affect.  The examiner stated that he 
initially seemed angry, but that some rapport was gradually 
established.  He was aware superficially of the reality 
situation.  It was noted that the veteran went to the Day 
Treatment Center almost daily.  The examiner stated that the 
veteran's behavior was reported as bizarre with strong 
anxiety, isolated and particularly with lack of interest in 
everything.  It was reported that he had to be pushed to 
clean himself, to shave, and that the veteran's father-in-law 
stated he did not care for anything and that the veteran did 
not change his clothes.  He slept very poorly and, on 
occasion, he would lock himself in his room and play the 
radio very loudly.  He did not talk frequently to anyone and 
reportedly paid little attention to things and participated 
poorly at the Day Treatment Center.  Upon mental status 
examination, the veteran's responses were in a very low-
pitched way and, on occasion, he was very difficult to 
understand and seemed "to go into incoherences."  The 
veteran admitted to felling very scared and that he "has a 
feeling of always people disturbing him."  The examiner 
stated that the content gave a strong paranoid thinking and 
that the veteran evidently related very superficially.  He 
admitted to hearing voices calling his name very frequently.  
He was superficially oriented in time, but well oriented in 
place and person.  Memory was grossly preserved, but 
concentration was very poor.  It was reported that the 
veteran's self esteem was evidently very, very, low.  The 
examiner stated that the veteran seemed chronically depressed 
and particularly a very regressed and dependent person.  His 
judgment was poor, but he differentiated between right and 
wrong.  It was stated that the veteran was still considered 
not competent to handle his VA funds.  

Finally, a December 1983 VA psychiatric examination report 
stated that the veteran was well built and casually dressed, 
but not very clean.  He looked tense, anxious, and 
preoccupied, but was cooperative and was in contact with 
reality.  It was stated that the veteran attended the Day 
Treatment Center two days a week and that he was rather 
involved in therapy.  However, the veteran continued to 
complain of fear, particularly at night.  Specifically, the 
veteran reported pacing the house and turning on all of the 
lights in the house.  He also complained of restlessness, 
insomnia and difficulty falling asleep.  It was noted that 
the veteran took Trilafon and sleeping medications.  His 
hobby was to fish occasionally, but it was stated that he 
developed a lot of obsessive thinking that something might 
happen to him.  Upon mental status examination, the veteran, 
again, looked tense, preoccupied, and rather suspicious.  
Also his hands were sweaty.  He was, however, cooperative and 
expressed coherently and relevantly.  There was no overt 
thought disorder in process, but a paranoid ideation was 
still present.  Additionally, there were some obsessive 
ideations and history of frequent hallucinatory experiences.  
The examiner stated, though, that the veteran was not 
considered actively hallucinating at the time of the 
examination.  He was well oriented in the three spheres.  
There were defects in the most recent memory and 
concentration was considered poor and anxiety provoking.  
Retention and recall were fair.  The examiner did state that 
the veteran differentiated well between right and wrong, but 
stated that he seemed a chronically depressed person and that 
his judgment was considered poor.  The diagnosis was 
schizophrenia, undifferentiated type, active.  He was 
considered competent to handle VA funds.  
Upon review of the evidence of record at the time of the 
October 1984 reduction, the Board finds that the RO failed to 
comply with the applicable regulatory requirements.  
Specifically, that a total disability rating cannot be 
reduced without 
evidence showing material improvement in the mental 
condition, to include consideration as to whether such 
improvement was attained under the ordinary conditions of 
life.  Further, ratings for diseases subject to temporary or 
episodic improvement are not to be reduced on any one 
examination except in cases where all evidence clearly 
warrants a finding of sustained improvement.  See 38 C.F.R. 
§§ 3.343, 3.344 (1983).

Here, the RO based its June 6, 1984 decision, in part, on the 
February 1983 Day Treatment Center team report, which stated 
that there was moderate improvement in overall functioning.  
However, the report also noted that the veteran was 
unemployed.  Under 38 C.F.R. § 3.343 (1983), examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen, which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (3 to 6 months).  Moreover, the December 1983 
VA psychiatric examination report, while describing less 
severe symptomatology in some areas as compared to previous 
examination reports, contained no evidence of material 
improvement of the veteran's mental condition, much less 
evidence of material improvement that was attained or could 
be maintained under the ordinary conditions of life.  The 
December 1983 examination report stated that the veteran went 
to the Day Treatment Center two days a week and that he was 
rather involved in therapy.  It was reported that he had 
obsessive and paranoid ideation, that his concentration was 
considered poor and anxiety provoking, and that he seemed a 
chronically depressed person.  Furthermore, there was no 
indication in the report that the veteran was working at the 
time of the examination.        

The Board has reviewed the evidence and concludes that but 
for the failure to properly consider 38 C.F.R. §§ 3.343 and 
3.344, the result would have been manifestly different and 
the veteran's total rating would not have been reduced.  
Accordingly, the Board finds that the June 6, 1984 rating 
decision contains CUE.  

Given the foregoing conclusion, it is not necessary for the 
Board to discuss whether the procedural requirements 
contained in 38 C.F.R. § 3.105(e) were satisfied.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a CUE motion, 
which must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  


ORDER

The June 6, 1984 rating decision contains CUE and therefore 
the 100 percent rating is restored effective October 1, 1984. 
The appeal is allowed subject to the regulations governing 
the award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


